 

EXHIBIT 10.49

 

 

 

O'CHARLEY'S INC. (THE "COMPANY")

 

 

SUMMARY OF DIRECTOR AND NAMED EXECUTIVE OFFICER COMPENSATION

 

 

I.

DIRECTOR COMPENSATION. Directors who are employees of the Company do

not receive additional compensation for serving as directors of the Company. The

following table sets forth current rates of cash compensation for the Company's

non-employee directors.

 

Annual Retainer

$15,000 (payable in quarterly installments)

 

Fee for attending each Board or

Committee meeting in person

(other than Executive Committee

meetings)

$3,000

 

Fee for attending each Board or

Committee meeting by telephone

(other than Executive Committee

meetings)

$500

 

Additional annual fee for each

non-employee member of the Executive

Committee

$12,000 (payable in quarterly installments)

 

Additional annual fee for the Audit

Committee Chair, Compensation and Human

Resources Committee Chair and Nominating

and Corporate Governance Committee Chair

$4,000 (payable in quarterly installments)

 

Each non-employee director receives a grant of 5,625 shares of restricted stock
(under the terms of the 2000 Stock Incentive Plan) on the date of his or her
initial election or appointment to the Board. These shares vest in three equal,
annual installments beginning on the date of the next annual meeting of
shareholders following the date of grant. In addition, on the date of each
annual meeting of shareholders, each non-employee director who continue as a
director following such meeting receives a grant of 3,000 shares of restricted
stock (under the terms of the 2000 Stock Incentive Plan). The shares vest in
three equal, annual installments beginning on the date of the next annual
meeting of shareholders following the date of grant.

 

II.

NAMED EXECUTIVE OFFICER COMPENSATION. The following table sets forth

the current base salaries provided to the Company's Chief Executive Officer and

four most highly compensated executive officers.

 

 

EXECUTIVE OFFICER

CURRENT SALARY

 

-----------------

--------------

 

 

Gregory L. Burns

$625,000

 

 

Jeffrey D. Warne

$425,000

 

 

Lawrence E. Hyatt

$395,500

 

 

Randall C. Harris

$362,500

 

 

John R. Grady

$340,000

 

--------------------------------------------------------------------------------



 

 

The Company's Chief Executive Officer and four most highly compensated

executive officers are also eligible to receive cash incentive bonuses for

fiscal 2007 performance. The bonus payable to each such officer (as a percentage

of such officer's base salary) at threshold, target and superior levels of

performance is as follows:

 

 

EXECUTIVE OFFICER

THRESHOLD

TARGET

SUPERIOR

 

-----------------

---------

------

--------

 

 

Gregory L. Burns

45%

90%

180%

 

 

Jeffrey D. Warne

35%

70%

140%

 

 

Lawrence E. Hyatt

34%

67%

134%

 

 

Randall C. Harris

30%

60%

120%

 

 

John R. Grady

30%

60%

120%

 

 

For Messrs. Burns, Hyatt and Harris, the performance targets are based

entirely on attaining specified levels of corporate operating income. For

Messrs. Warne and Grady, the performance targets are based 40% on attaining

specified levels of corporate operating income and 60% on attaining specified

levels of concept operating income (O'Charley's and Ninety Nine, respectively).

 

 

In addition to their base salaries and bonus potential, the Company's

Chief Executive Officer and four most highly compensated executive officers are

also eligible to:

 

 

-

participate in the Company's long-term incentive program,

 

which currently involves the award of restricted stock pursuant

 

to the Company's 2000 Stock Incentive Plan;

 

 

-

receive a $25,000 per year car allowance;

 

 

-

participate in the Company's Deferred Compensation Plan; and

 

 

-

participate in the Company's broad-based benefit programs

 

generally available to its salaried employees, including

 

health, disability and life insurance programs.

 

 

 

 